             Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 1 of 14



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         ACD DISTRIBUTION, LLC,                        CASE NO. C18-1517JLR

11                              Plaintiff,               ORDER GRANTING
                  v.                                     DEFENDANT’S MOTION FOR
12                                                       PARTIAL JUDGMENT ON THE
                                                         PLEADINGS
           WIZARDS OF THE COAST, LLC,
13
                                Defendant.
14

15                                  I.       INTRODUCTION

16         Before the court is Defendant Wizards of the Coast, LLC’s (“Wizards” or

17   “WOTC”) motion for partial judgment on the pleadings. (Mot. (Dkt. # 44).) Plaintiff

18   ACD Distribution, LLC (“ACD”) opposes the motion. (Resp. (Dkt. # 47).) The court

19   has considered the motion, the parties submissions in support of and in opposition to the

20   //

21   //

22   //


     ORDER - 1
                Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 2 of 14



 1   motion, the relevant portions of the record, and the applicable law. Being fully advised, 1

 2   the court GRANTS WOTC’s motion.

 3                                     II.    BACKGROUND

 4   A.     Factual Background

 5          ACD is a distribution company located in Middleton, Wisconsin that distributes

 6   toys and games. (See Compl. (Dkt. # 1-2) ¶ 1.) This case arises from a dispute regarding

 7   ACD’s distribution agreements with WOTC. (Id. ¶¶ 38-49.) WOTC is located in

 8   Renton, Washington, and publishes science-fiction and fantasy games, including “Magic:

 9   The Gathering” (“Magic”). (Id. ¶ 2.) ACD has represented WOTC and sold WOTC’s

10   products to retailers since 1993. (Id. ¶ 4.) ACD alleges that its distribution of Magic,

11   WOTC’s premier product, “laid the foundation for the opening of ACD’s business and

12   the distribution of WOTC products is the cornerstone of ACD’s 25-year history.” (Id.

13   ¶ 5.) WOTC’s products accounted for a substantial portion of ACD’s business. ACD

14   alleges that “ACD’s sales and marketing employees spend 30% to 40% of their working

15   time answering customers’ questions about WOTC products, taking WOTC orders,

16
            1
                Both parties request oral argument (see Mot. at 1; Resp. at 1). Oral argument is not
17   necessary where the non-moving party suffers no prejudice. See Houston v. Bryan, 725 F.2d
     516, 517-18 (9th Cir. 1984); Mahon v. Credit Bureau of Placer Cty. Inc., 171 F.3d 1197, 1200
18   (9th Cir. 1999) (holding that no oral argument was warranted where “[b]oth parties provided the
     district court with complete memoranda of the law and evidence in support of their respective
19   positions,” and “[t]he only prejudice [the defendants] contend they suffered was the district
     court’s adverse ruling on the motion.”). “When a party has an adequate opportunity to provide
20   the trial court with evidence and a memorandum of law, there is no prejudice [in refusing to
     grant oral argument].” Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998) (quoting Lake at
     Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev. Corp., 933 F.2d 724, 729 (9th Cir. 1991))
21
     (alterations in Partridge). Here, the issues have been thoroughly briefed by the parties, and oral
     argument would not be of assistance to the court. See Local Rules W.D. Wash. LCR 7(b)(4).
22   Accordingly, the court DENIES the parties’ requests for oral argument.


     ORDER - 2
                Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 3 of 14



 1   explaining WOTC role playing games, and discussing the availability of WOTC

 2   products.” (Id. ¶ 17; see also id. ¶ 21 (alleging that WOTC product accounts for about

 3   $2,000,000.00 of ACD’s $5,500,000.00 total inventory).)

 4          ACD alleges that in 2013, it expanded its sales, service, warehousing, and

 5   shipping capabilities based on requests from WOTC. (Id. ¶ 19.) According to ACD,

 6   “WOTC knew about these upgrades and ACD would not have upgraded all three

 7   of its distribution centers but for the WOTC distribution relationship.” (Id. ¶ 21.)

 8          ACD and WOTC’s relationship was governed by distributor agreements. (Id. ¶ 7.)

 9   At issue in this case is WOTC’s decision not to renew the parties’ distributor agreement

10   entered into on January 1, 2016 (the “2016 Agreement”). (See id. ¶ 6; see also Howard

11   Decl. (Dkt. # 45) ¶ 2, Ex. A (“2016 Agreement”).) 2 The 2016 Agreement includes the

12   following clauses that are relevant to WOTC’s motion:

13          7.1    Term. The term of this Agreement (“Term”) commences on the
            Effective Date and expires on December 31, 2018, unless terminated earlier
14          pursuant to Section 7.2 or Section 7.4, or any other Section of this Agreement
            that expressly permits early termination. Renewal of this Agreement, if
15          applicable, will not occur except by the express and explicit written
            agreement of the parties.
16
                                                **********
17
     //
18
            2
19             The 2016 Agreement is central to ACD’s complaint (see Compl. ¶¶ 7, 28, 32-37) and
     neither party disputes its authenticity (see generally Dkt.). Accordingly, the court takes judicial
20   notice of and may consider the 2016 Agreement in resolving WOTC’s motion for partial
     judgment on the pleadings without converting the motion to a motion for summary judgment
     under Federal Rule of Civil Procedure 56. See Chandola v. Seattle Hous. Auth., No. C13-557
21
     RSM, 2014 WL 4540024, at *1 (W.D. Wash. Sept. 11, 2014) (holding that the court may
     properly take judicial notice of documents whose authenticity is not contested and which the
22   plaintiff has relied on the complaint); see also Fed. R. Evid. 201.


     ORDER - 3
              Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 4 of 14



 1          8.1    Governing Law. This Agreement will be governed by and
            interpreted in accordance with the laws of the State of Washington, without
 2          reference to conflict of laws.

 3           8.2 Consent to Jurisdiction. The parties irrevocably and unconditionally
            consent to submit to the exclusive jurisdiction of the United States District
 4          Court for the Western District of Washington or the Superior Court for
            Washington for the County of King any actions, suits, or proceedings arising
 5          out of or relating to this Agreement and the transactions contemplated hereby
            (and agree not to commence any action, suit or proceeding relating thereto
 6          except in such courts) . . . .

 7   (See 2016 Agreement ¶¶ 7.1, 8.1, 8.2.)

 8          ACD alleges that on July 6, 2018, WOTC informed ACD by phone and without

 9   written notice that WOTC would not renew the 2016 Agreement for 2019. (See Compl.

10   ¶ 28.) ACD alleges that WOTC did not provide any reasons for the non-renewal,

11   “explaining that ACD had done nothing wrong and that ACD is a good business partner.”

12   (See id. ¶ 32.) ACD contends that “it will have to close if it loses its distribution

13   agreement with WOTC.” (See id. ¶ 37.)

14          Based on the above allegations and others, ACD brings two claims against

15   WOTC: (1) a claim for violation of Wisconsin’s Fair Dealership Law (“WFDL”), Wis.

16   Stat. § 135.03.01 et seq., (id. ¶¶ 39-44); and (2) a claim for breach of the common law

17   duty of good faith and fair dealing (id. ¶¶ 46-49).

18   B.     Procedural Background

19          ACD originally filed its complaint on August 8, 2018, in Dane County Circuit

20   Court. (See id. at 1.) WOTC removed the case the next day to the United States District

21   Court for the Western District of Wisconsin. (See Not. of Removal (Dkt. # 1).) On

22   August 13, 2018, WOTC filed a motion to transfer venue to the Western District of


     ORDER - 4
              Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 5 of 14



 1   Washington. (See Transfer Mot. (Dkt. # 4).) The Honorable Judge James D. Peterson

 2   granted that motion. (See Transfer Order (Dkt. # 15) at 2 (“There is no dispute that the

 3   forum selection clause applies to ACD’s claims in this case and that the clause requires a

 4   transfer to Washington.”).) WOTC filed the present motion for partial judgment on the

 5   pleadings on March 12, 2020. (See Mot. at 1.)

 6                                      III.   ANALYSIS

 7          WOTC seeks a ruling that Washington law—not Wisconsin law—applies to this

 8   case and, on that basis, argues that it is entitled to judgment on the pleadings in favor of

 9   WOTC on ACD’s claim under the WFDL. (See Mot. at 5.) The court sets forth the

10   applicable legal standards for judgment on the pleadings and choice of law before

11   analyzing WOTC’s motion.

12   A.     Standard for Rule 12(c) Motion for Judgment on the Pleadings

13          The standard for dismissing claims under Rule 12(c) is “substantially identical” to

14   the Rule 12(b)(6) standard set forth in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

15   Chavez v. United States, 683 F.3d 1102, 1008 (9th Cir. 2012) (internal quotation marks

16   and citation omitted); see also Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637

17   F.3d 1047, 1054 n.4 (9th Cir. 2011) (“Although Iqbal establishes the standard for

18   deciding a Rule 12(b)(6) motion, we have said that Rule 12(c) is functionally identical to

19   Rule 12(b)(6) and that the same standard of review applies to motions brought under

20   either rule.”) (internal quotation marks and citation omitted). This is because, “under

21   both rules, a court must determine whether the facts alleged in the complaint, taken as

22   //


     ORDER - 5
              Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 6 of 14



 1   true, entitle the plaintiff to a legal remedy.” Chavez, 683 F.3d at 1008 (internal quotation

 2   marks and citation omitted).

 3          Under the Federal Rules of Civil Procedure, a complaint must contain “a short and

 4   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

 5   8(a)(2). The purpose of this rule is to “‘give the defendant fair notice of what . . . the

 6   claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 554,

 7   555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “A motion under [Rule]

 8   12(b)(6) tests the formal sufficiency of the statement of claim for relief.” Palms v.

 9   Austin, C18-0838JLR, 2018 WL 4258171, at *4 (W.D. Wash. Sept. 6, 2018) (quoting

10   Fednav Ltd. v. Sterling Int’l, 572 F. Supp. 1268, 1270 (N.D. Cal. 1983)). “In ruling on a

11   12(b)(6) motion, a court may generally consider only allegations contained in the

12   pleadings, exhibits attached to the complaint, and matters properly subject to judicial

13   notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007). The court may

14   properly take judicial notice of documents whose authenticity is not contested and which

15   the plaintiff has relied on the complaint. Chandola v. Seattle Hous. Auth., No. C13-557

16   RSM, 2014 WL 4540024, at *1 (W.D. Wash. Sept. 11, 2014).

17          To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

18   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

19   face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial

20   plausibility when the plaintiff pleads factual content that allows the court to draw the

21   reasonable inference that the defendant is liable for the misconduct alleged.” Id. This

22   standard is “not akin to a ‘probability requirement,’ but it asks for more than a sheer


     ORDER - 6
              Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 7 of 14



 1   possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at

 2   556). When considering a Rule 12(b)(6) motion, the court construes the complaint in the

 3   light most favorable to the nonmoving party, Livid Holdings Ltd. v. Salomon Smith

 4   Barney, Inc., 416 F.3d 940, 946 (9th Cir. 2005), and must accept all well-pleaded

 5   allegations of material fact as true, see Wyler Summit P’ship v. Turner Broad. Sys., 135

 6   F.3d 658, 661 (9th Cir. 1998). However, the court need not accept as true a legal

 7   conclusion presented as a factual allegation. Iqbal, 556 U.S. at 678 (citing Twombly, 550

 8   U.S. at 550).

 9   B.     Choice of Law

10          Generally, “the law applicable to a diversity case does not change upon a transfer

11   initiated by a defendant.” See Ferrens v. John Deere Co., 494 U.S. 516, 523 (1990).

12   Under the general rule, Wisconsin’s choice of law rules would apply because ACD

13   originally filed this action in Wisconsin before transfer to the Western District of

14   Washington under 28 U.S.C. § 1404(a). See id. However, “when a party bound by a

15   forum-selection clause flouts its contractual obligation and files suit in a different forum,

16   a [28 U.S.C.] § 1404(a) transfer of venue will not carry with it the original venue’s

17   choice-of-law rules.” Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas,

18   571 U.S. 49, 64 (2013). Otherwise, litigants violating contractual forum-selection

19   provisions would “fasten [their] choice of substantive law to the venue transfer,” an

20   “inequitable” result that would “encourage gamesmanship.” Id. at 65.

21          In transferring this case to the Western District of Washington, the Western

22   District of Wisconsin concluded that “[t]here is no dispute that the forum selection clause


     ORDER - 7
                Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 8 of 14



 1   applies to ACD’s claims in this case and that the clause requires a transfer to

 2   Washington.” (See Transfer Order at 2.) Accordingly, Atlantic Marine requires this

 3   court to apply Washington’s choice-of-law rules. 3

 4          Washington courts “generally enforce choice of law provisions,” subject to certain

 5   exceptions. McKee v. AT & T Corp., 191 P.3d 845, 851 (Wash. 2008) (citing Erwin v.

 6   Cotter Health Ctrs., Inc., 167 P.3d 1112, 1123 (Wash. 2007)). Where parties dispute

 7   choice of law in the face of a contractual choice-of-law provision, Washington courts first

 8   determine (1) whether there is an actual conflict of laws between the two proposed states,

 9   and if so, (2) whether the choice-of-law provision is effective. Erwin, 167 P.3d at 1120.

10   If the result for a particular issue “is different under the law of the two states, there is a

11   ‘real’ conflict.” Id. (quoting Seizer v. Sessions, 940 P.2d 261, 264 (Wash. 1997)).

12          If there is a “real” conflict, the court will enforce the choice-of-law provision if “if

13   the particular issue is one which the parties could have resolved by an explicit provision

14   in their agreement directed to that issue.” Restatement (Second) of Conflicts of Laws

15   (“Restatement”) § 187(1) (Am. Law Inst. 1971). Moreover, Washington courts will

16   enforce the choice-of-law provision even if the issue is not one that the parties could have

17   resolved by an explicit provision unless it meets one of the two exceptions listed in

18   Section 187(2) of the Restatement:

19          (2) The law of the state chosen by the parties to govern their contractual rights
            and duties will be applied, even if the particular issue is one which the parties
20          could not have resolved by an explicit provision in their agreement directed
            to that issue, unless either
21

22          3
                ACD does not dispute that Washington’s choice-of-law rules apply. (See Resp. at 8.)


     ORDER - 8
             Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 9 of 14



 1          (a) the chosen state has no substantial relationship to the parties or the
            transaction and there is no other reasonable basis for the parties’ choice, or
 2          (b) application of the law of the chosen state would be contrary to a
            fundamental policy of a state which has a materially greater interest than the
 3          chosen state in the determination of the particular issue and which, under the
            rule of § 188, would be the state of the applicable law in the absence of an
 4          effective choice of law by the parties

 5   Restatement § 187(2). ACD does not contend that Washington “has no substantial

 6   relationship to the parties or the transaction.” (See generally Resp.) Therefore, to meet

 7   Section 187(2)’s exception, ACD must rely on Section 187(2)(b) and show that (1)

 8   Wisconsin has the most significant relationship to the parties (see Restatement § 188); (2)

 9   Wisconsin has a materially greater interest than Washington in the determination of the

10   particular issue; and (3) application of Washington law would be contrary to a

11   fundamental policy of Wisconsin. ACD bears the burden to satisfy all three prongs of

12   Section 187(2)(b). See Erwin, 167 P.3d at 1122. If ACD fails to meet its burden as to

13   any single prong, the court will enforce the choice-of-law provision.

14   C.     WOTC’s Motion

15          The court concludes that (1) there is an actual conflict between Washington and

16   Wisconsin law and (2) the choice-of-law provision is enforceable because ACD fails to

17   meet its burden to show that Wisconsin has a materially greater interest. For these

18   reasons, the court GRANTS WOTC’s motion.

19          1. Actual Conflict of Laws

20          The parties agree that an actual conflict of laws exists (see Mot. at 10-11; Resp. at

21   9-10). Under Wisconsin law, and assuming it applies, the WFDL prohibits a dealership

22   from “terminat[ing], cancel[ling], fail[ing] to renew or substantially chang[ing] the


     ORDER - 9
             Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 10 of 14



 1   competitive circumstances of a dealership agreement without good cause” and without

 2   notice. Wis. Stat. Ann. § 135.03. In contrast, no Washington statute requires grantors to

 3   show good cause or provide notice for “failing to renew” a dealership agreement. The

 4   closest corollary law to the WFDL in Washington is the Washington Franchise

 5   Investment Protection Act (“FIPA”), RCW 19.100.010 et seq., which contains no notice

 6   or good cause requirements for failing to renew a distributor agreement. ACD concedes

 7   that Washington law “does not protect ACD from the very thing it complains of:

 8   wrongful termination of a distribution agreement.” (See Resp. at 9.) Accordingly, the

 9   court concludes there is an actual conflict and will engage in a choice of law analysis.

10          2. Choice of Law: Section 187(1)

11          As an initial matter, the parties dispute whether Restatement Section 187(1) or

12   187(2) applies. (See Mot. at 11; Resp. at 10.) That dispute is largely based on the

13   parties’ competing formulations of the issue at stake. WOTC contends that Section

14   187(1) applies because “the length of the contract relationship—the core dispute in this

15   case”—is an issue for which the parties could and did contract. (See Mot. at 11.) In

16   contrast, ACD contends that the issue at stake is “the substantial validity of the parties’

17   agreement under the WFDL, its termination provision and its prohibition of

18   circumventing the WFDL by contract.” (See Resp. at 10.)

19          “Whether the parties could have determined a particular issue by explicit

20   agreement directed to that issue is a question to be determined by the local law of the

21   state selected by the application of” the most significant relationship test found in Section

22   188. See Restatement § 187 cmt. c. If Wisconsin has the most significant relationship,


     ORDER - 10
             Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 11 of 14



 1   the parties could not have contracted to waive the WFDL’s notice and good cause

 2   requirements, and Section 187(1) would not apply to the choice of law analysis. See Wis.

 3   Stat. § 135.025 (stating that the notice and good cause provisions of the WFDL “may not

 4   be varied by contract or agreement. Any contract or agreement purporting to do so is

 5   void and unenforceable to that extent only.”). However, if Washington law applies, the

 6   parties could have determined whether to include notice and good cause requirements by

 7   explicit agreement in their contract, and Section 187(1) would apply, rendering the

 8   choice-of-law provision enforceable. However, because the court concludes that the

 9   choice-of-law provision is enforceable regardless of whether Section 187(1) or Section

10   187(2) applies, the court declines to resolve the parties’ dispute over which of the two

11   subsections applies.

12          3. Choice of Law: Section 187(2)

13          As set forth above, to avoid the choice-of-law provision in the 2016 Agreement,

14   ACD bears the burden to satisfy all three prongs of Section 187(2)’s exception and to

15   show that (1) Wisconsin has the most significant relationship to the parties, see

16   Restatement § 188; (2) Wisconsin has a materially greater interest than Washington in the

17   determination of the particular issue; and (3) application of Washington law would be

18   contrary to a fundamental policy of Wisconsin. See Restatement § 187(2)(b); Erwin, 167

19   P.3d at 1122.

20          ACD fails to show that Wisconsin has a “materially greater interest” here. ACD

21   contends that Wisconsin has a greater interest because (1) “the WFDL dictates as much”

22   and (2) “ACD’s Wisconsin operations give rise to the vast majority of transactions and


     ORDER - 11
             Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 12 of 14



 1   communications between the parties.” (See Resp. at 13.) ACD’s first argument fails

 2   because it assumes Wisconsin law applies in the first place. The Washington Supreme

 3   Court addressed a similar argument in Erwin. In that case, the defendant argued that

 4   applying Washington law “offends California policy because the agreement and [the

 5   plaintiff’s] services are illegal in California.” Erwin, 167 P.3d at 1122. The court

 6   determined that the defendant “assumes his conclusion, that California law applies, as a

 7   premise in his argument that applying Washington law is contrary to California policy

 8   and therefore California law applies.” Id.; see also WF Capital, Inc. v. Barkett, No.

 9   C10-524RSL, 2010 WL 3064413, at *2 (W.D. Wash. Aug. 2, 2010). ACD’s second

10   argument fails because it conflates the “materially greater interest” prong with the “most

11   significant relationship” prong.

12          Even if the court assumed that the WFDL applies in determining Wisconsin

13   policy, at most it would show that Wisconsin seeks “[t]o promote the compelling interest

14   of the public in fair business relations between dealers and grantors, and in continuation

15   of dealerships on a fair basis” and to “protect dealers against unfair treatment by grantors,

16   who inherently have superior economic power and superior bargaining power in the

17   negotiation of dealership.” Wis. Stat. § 135.025(2)(a)-(b). However, ACD provides no

18   authority that suggests that applying Washington law would contravene those purposes

19   where, as here, the Wisconsin dealer specifically agreed to a contract that requires the

20   application of out-of-state law. (See generally Resp.)

21   //

22   //


     ORDER - 12
                Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 13 of 14



 1          Moreover, Washington, along with all other states, has a strong interest in

 2   “protecting the justifiable expectations of the contracting parties.” CH2O, Inc. v.

 3   Bernier, No. C-11-5153-RJB, 2011 WL 1485604, at *8 (W.D. Wash. Apr. 18, 2011)

 4   (citing Erwin, 167 P.3d at 1123). Comments to Section 187 of the Restatement further

 5   buttress this conclusion. The Restatement explains that in applying Section 187,

 6   “protecting the justified expectations of the parties . . . come[s] to the fore.” Restatement

 7   § 6 cmt. c. “Generally speaking, it would be unfair and improper to hold a person liable

 8   under the local law of one state when he had justifiably molded his conduct to conform to

 9   the requirements of another state.” Erwin, 167 P.3d at 1123 (quoting Restatement § 6

10   cmt. g). Likewise, “[p]redictability and uniformity of result are of particular importance

11   in areas where the parties are likely to give advance thought to the legal consequences of

12   their transactions.” Id. (quoting Restatement § 6 cmt. i).

13          For the above reasons, ACD fails to show that Wisconsin’s interests as a whole

14   “materially outweigh” Washington’s interest in “protecting the justifiable expectations

15   of” contracting parties. CH2O, 2011 WL 1485604, at *8 (citing Erwin, 167 P.3d at

16   1123). Having determined that ACD fails to satisfy the “materially greater interest”

17   prong, the court concludes it is unnecessary to analyze the remaining two Section

18   187(2)(b) prongs. 4 Because the 2016 Agreement’s choice-of-law provision is

19

20          4
               ACD contends that the choice-of-law analysis is fact-intensive and depends on matters
     outside of the pleadings. (See Resp. at 14.) Therefore, ACD argues that a choice of law
21
     determination on WOTC’s Rule 12(c) motion for judgment on the pleadings is premature. (See
     id.) However, ACD does not contend—nor could it—that the “materially greater interest” prong
22   is fact-intensive. (See generally id.) Because the court resolves the choice of law analysis on the


     ORDER - 13
             Case 2:18-cv-01517-JLR Document 50 Filed 06/17/20 Page 14 of 14



 1   enforceable regardless of whether Section 187(1) or Section 187(2) applies, the court

 2   concludes that Washington law governs the 2016 Agreement. Accordingly, the court

 3   grants WOTC’s motion and dismisses ACD’s Wisconsin law-based WFDL claim.

 4                                     IV.     CONCLUSION

 5          Based on the foregoing analysis, the court (1) GRANTS Defendant WOTC’s

 6   motion for partial judgment on the pleadings (Dkt. # 44) and (2) DISMISSES ACD’s

 7   claim under the Wisconsin Fair Dealership Law (see Compl. (Dkt. # 1-1 ¶¶ 38-44)).

 8          Dated this 17th day of June, 2020.

 9

10                                                        A
                                                          JAMES L. ROBART
11
                                                          United States District Judge
12

13

14

15

16

17

18

19

20

21
     materially greater interest prong, the court concludes that further factual development is
22   unnecessary to resolve this motion.


     ORDER - 14
